DETAILED ACTION
Amendment received on September 1, 2021 has been acknowledged. Claims 1 and 10 have been cancelled and amendments to claims 3, 11 and 17 have been entered. Therefore, claims 2-9 and 11-18 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed September 1, 2021, with respect to claims 2-9 and 11-18 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 2-9 and 11-18 has been withdrawn. 
Response to Amendment
Applicant’s amendments are sufficient to overcome prior art of record and claims are in condition for allowance.
Allowable Subject Matter
Claims 2-9 and 11-18 are allowed.
Drawings
The drawings were received on August 23, 2019.  These drawings are sufficient.




Reasons for Allowance
The most remarkable prior arts on record are to Law WIPO WO 2019/171163 and Huster U.S. Patent Application Publication 2013/0091058. 
Law is directed to a system and method for providing authentication. The technique includes registering user authentication data such as biometrics data with a communication device. The authentication data is linked to an account or service provider, and is used to verify the identity of the user when accessing the account. The communication device may obtain a public/private key pair, for which the pubic key may be stored on a secure remote server. When the user attempts to access the account or service provider, the user may provide the authentication data to authenticate the user to the communication device. Thereafter, the communication device may sign an authentication indicator using the private key and send the authentication indicator to the secure remote server. Upon verification of the signature using the public key, the secure remote server may grant access to the user, for example, by releasing a token. Law, Abstract. 
Huster is directed to methods, systems, and computer readable storage media to facilitate a transaction in an electronic commerce system. Aspects of the embodiments include receiving a request at a network-connected transaction server to transfer one or more transaction items involving a first user account on the transaction server, selecting a delivery instrument from one or more available delivery instruments associated with the first user account on the transaction server, authorizing the request based at least upon a unique transaction identifier associated with the request and a unique user device identifier associated with a user access device, transferring a quantity of the one or more transaction items into or out of the selected delivery instrument, wherein the quantity is determined at least based upon the authorized request. Huster, Abstract. 
Law nor Huster teach the limitations of the claimed invention to facilitate a secure remote transaction detecting an event identifying initiation of a checkout process involving a transaction between a consumer and a merchant; 
querying one or more secure remote commerce systems to identify a particular  secure remote commerce system which recognizes the consumer, the particular secure remote commerce system to use in facilitating the transaction, the secure remote commerce system storing a consumer profile including information identifying at least a first payment card of the consumer; 
modifying a checkout user interface displayed to the consumer based on information from the consumer profile to display information associated with the at least first payment card; receiving a checkout request from the consumer; 
obtaining a payload from the secure remote commerce system including information identifying the at least first payment card, the merchant and transaction details; and using the payload to complete a transaction authorization request with a payment network; wherein identifying a secure remote commerce system includes transmitting a request message to a plurality of secure remote commerce systems with information associated with the consumer and a device operated by the consumer.
Moreover, none of the prior art of record remedies the deficiencies found in Law and Huster or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sherif, Mostafa Hashem. Protocols for Secure Electronic Commerce. Baton Rouge: Taylor & Francis Group, 2003, discusses cardholder secrets, such as the bankcard number, are hidden from the merchant during a transaction See pg.343
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687